                Case 2:20-cv-00461-RSM Document 16 Filed 07/29/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                     SEATTLE DIVISION

 9   KATHLEEN M. GUENTHER,                               Civil No. 2:20-CV-00461-RSM

10            Plaintiff,

11            vs.                                         ORDER

12   COMMISSIONER OF SOCIAL SECURITY,

13            Defendant.

14            Based on Defendant’s Motion, it is hereby ORDERED that the Answer Due Date shall be

15   amended as follows:

16            Defendant shall have up to and including August 25, 2020, to file an Answer to

17   Plaintiff’s Complaint, including the certified administrative record. If the Commissioner is

18   unable to file the certified administrative record by that date, the Commissioner shall file another

19   extension motion.

20            DATED this 29th day of July, 2020.

21

22                                                 A
                                                   RICARDO S. MARTINEZ
23                                                 CHIEF UNITED STATES DISTRICT JUDGE

24

     Page 1         ORDER - [2:20-CV-00461-RSM]
              Case 2:20-cv-00461-RSM Document 16 Filed 07/29/20 Page 2 of 2


 1
     Presented by:
 2
     s/ Jacob Phillips
 3   JACOB PHILLIPS
     Special Assistant United States Attorney
 4   Office of the General Counsel
     Social Security Administration
 5   701 Fifth Avenue, Suite 2900 M/S 221A
     Seattle, WA 98104-7075
 6   Telephone: (206) 615-2274
     Fax: (206) 615-2531
 7   jacob.phillips@ssa.gov

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     Page 2     ORDER - [2:20-CV-00461-RSM]
